COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Daryl L. Davis

Appellate case number:   01-13-01032-CR

Trial court case number: 753744A

Trial court:             179th District Court of Harris County

        It is ordered that the motion for rehearing is DENIED. Jurisdiction to grant post-
conviction habeas corpus relief on a final felony conviction rests exclusively with the Texas
Court of Criminal Appeals. Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for
the Eighth District, 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); TEX. CODE CRIM. PROC. ANN.
art. 11.07 (West Supp. 2013).


       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   Acting individually     Acting for the Court


Date: March 13, 2014